Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Application
Claims 20-24, 27-31 and 34-40 are pending.
Claims 20-21, 23, 27-28, 30 and 34-40 were amended or were newly added in the Applicant’s filing on 10/14/2020.
This office action is being issued in response to the Applicant's filing on 10/14/2020.
Examiner notes there is no authorization for Internet communications (PTO-SB-439) in the file for the instant application.  Accordingly, Examiner will not be able to communicate with Applicant via email unless such an authorization is present in the file. see MPEP § 502.03(II). Examiner suggests that Applicant file an authorization for Internet communications if they anticipate the need to communicate via email with the Examiner. Please note, a written authorization for Internet communication may not be filed via email. see MPEP § 502.03(II).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-24, 27-31 and 34-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 20-24, 27-31 and 34-40 recite a method and a system performing a method comprising receiving client data and financial planning data for an individual, via a questionnaire sent to a client associated and comprising questions, wherein one or more of the questions is dynamically omitted, presented, or modified based on one or more prior answers included in the client or financial planning 
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate health care expenses, which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Additionally, limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, also covers a concept performed in the human mind such as observations, evaluations, judgments and opinions pertaining to health care expenses. And, as such, is also grouped as a mental process. Accordingly, the claim recites an abstract idea under this secondary classification.
series of steps instructing how to calculate health expenses, which is a fundamental economic practice, and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a processor and computer-readable medium. (see Claim 20).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 21-24, 28-31, 34-35 and 37-40 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 20, 27 and 36. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.

Additionally, Claims 27-31 and 35-40 are also rejected under 35 U.S.C. §101 because the claimed invention is directed to neither a process, a machine, a manufacture, nor a composition of matter, but rather embraces and/or overlaps multiple statutory classes of invention which 35 U.S.C. §101 is designed to prevent. see Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990). 
Claim 27 recites both a computer-readable medium performing method steps and an application (i.e. a system element) configured to perform additional method steps.
Claim 36 recites both a method comprising method steps and an application (i.e. a system element) configured to perform additional method steps. 
 Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-24, 27-31 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 36 recites a method comprising:
receiving client data and financial planning data for an individual, via a digital questionnaire sent to a client device associated with the individual via a network and comprising questions, wherein one or more of the questions is dynamically omitted, presented, or modified based on one or more prior answers included in the client or financial planning data.

Method steps should be written in the active tense as it eliminates ambiguity.  Usage of the past tense creates ambiguity concerning the scope of the claimed method. For example, actively claiming method steps indicates that the actual active performance of the method steps are within the scope of the claimed method. However, claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.
Similarly, Claim 36 also recites a method comprising:
determining, based on one or more of the health risk analysis values, a health care cost savings resulting from the individual following the a health plan wellness regimen identified for the individual based on a correlation with another one or more portions of the client data; …

generating a health-expenses-report based on the health risk analysis values, the health care cost savings, and the life expectancy value, wherein the health-expenses-report comprises a projected monetary value comprising an amount required to save presently in order to cover future retirement health care expenses; [and]

cause a display device operatively coupled to the client device to display the health-expenses-report and an age-based graph of one or more determined financial parameters and comprising an indication of the life expectancy value.

Claim 20 and 27 have similar issues, as method steps performed by a computer-readable medium are interpreted in the same manner as method claims. 
Claim 36 recites a method comprising “determining, based on one or more of the health risk analysis values, a health care cost savings resulting from the individual following a health plan wellness regimen identified for the individual based on a correlation with another one or more portions of the client data.”
Determining “a health care cost savings resulting from the individual following a health plan wellness regimen identified for the individual” means that health care costs are reduced based upon implementing a certain health plan wellness regimen rather than an alternative. However, the claim does not recite what the alternative is for said calculation, nor calculating the health care expenses associated with that alternative.
“[B]ased on a correlation with another one or more portions of the client data” means that there is a correlation between one or more portions of the client data and something else. However, the claim does not recite what the correlation is between.
As such, Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Claims 20 and 27 have similar issues.
Claim 36 recites a method comprising “cause a display device operatively coupled to the client device to display the health-expenses-report and an age-based graph of one or more determined financial parameters and comprising an indication of the life expectancy value.”
The method does not recite determining financial parameters. Does the “one or more determined financial parameters” supposed to reference the previously determined “plurality of financial implications” or the previously determined “health care cost savings,” or a completely separate and distinct claim element? If the financial parameters are separate and distinct from previously recited claim elements, there appears to be a step missing as there appears to be no active determining method step. 	
Claims 20 and 27 have similar issues.
Claims 34-35 and 40 have similar issues pertaining to “the financial parameters.”
Claim 36 recites a method comprising an application configured to “dynamically recalculate the projected monetary value and the financial parameters, and modify the age-based graph based on the in response to a received adjustment to one or more input field values.”
If there is an adjustment to one or more input field values that means that there are initial (i.e. pre-adjustment) input field values. However, the claim does not recite any previous input field values or even any input fields. 
As such, Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Claims 20 and 27 have similar issues.
Claims 34-35 and 40 have similar issues pertaining to “the field values.”
Claim 38 recites a method wherein the health-related information includes age, gender, proposed retirement age, physical characteristics, blood pressure information, medical condition information, and medical diagnostic test information. 
The method does provide antecedent basis for “the health-related information”. Does “the health-related information” supposed to be a component element of the client data and financial planning data (i.e. input), a component element of the “health risk analysis values” (i.e. the output), or a completely separate and distinct claim element? 
Claim 23 and 29 have similar issues.
Claim 24 recites a method “wherein the life expectancy value is generated based on actuarial tables and the health status of the at least one client.”
There is a lack of antecedent basis for “the at least one client.” The amended claims deleted “a client” and entered “an individual.”
Claims 31 has similar issues.
Appropriate correction is requested.

Claim Interpretation
Claim 36 recites a method comprising an interactive financial management viewer application configured to:
cause a display device operatively coupled to the client device to display the health-expenses-report and an age-based graph of one or more determined financial parameters and comprising an indication of the life expectancy value; and
dynamically recalculate the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial 

In addition to the §101 issues concerning a claim encompassing multiple statutory classes, the claim, as written, does not require interpretation that the interactive financial management viewer application is actively performing its designated functions. The interactive financial management viewer application is configured (i.e. has the capacity) to perform those method steps but that just means that the application has such a capability, not that it is actively performing the method steps.
Under the broadest reasonable interpretation, the method steps that the financial management viewer application is capable of performing are not actually being performed. Therefore, the claim limitations are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the optional claim limitations are not triggered or performed.
Claims 20 and 27 have similar issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 27-30 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Skelly (US PG Pub. 2008/0010086) in view of Kron (US Patent 7,702,527).
Regarding Claim 36, Skelly discloses a method implemented by one or more financial management computing devices, the method comprising:
receiving client data and financial planning data for an individual, via a digital questionnaire sent to a client device associated with the individual via a network and comprising questions, wherein one or more of the questions is dynamically omitted, presented, or modified based on one or more prior answers (additional questions are presented based upon answers supplied by the user) included in the client or financial planning data. (see fig. 3B – 4A; para. 39 and 47-58);
generating health risk analysis values, and based on the health risk analysis values, retrieving a value from an actuarial table for the individual, wherein the health risk analysis values comprise a health profile, a health risk score (risk factors), specific disease state scores (chronic health conditions), and a plurality of financial implications (financial needs) based on one or more portions of the client or financial planning data. (see para. 40-44 and 50-51);
determining, based on one or more of the health risk analysis values, a health care cost savings (medical cost estimate adjustments) resulting from the individual following the a health plan wellness regimen (lifestyle changes and/or disease management programs) identified for the individual based on a correlation with another one or more portions of the client data. (see para. 53 and 75);
generating a health-expenses-report based on the health risk analysis values, the health care cost savings, and the value retrieved from an actuarial table, wherein the health-expenses-report comprises a projected monetary value comprising an amount required to save presently in order to cover future retirement health care expenses. (see fig. 7; para. 64); and
transmitting the health-expenses-report to the client device via the network and within an interactive financial management viewer application configured to:
cause a display device operatively coupled to the client device to display the health-expenses-report and an age-based graph of one or more determined financial parameters. (see fig. 7A); and
dynamically recalculate (update) the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial 
Skelly does not explicitly teach a method comprising generating, based on the health risk analysis values, a life expectancy value for the individual, although Skelly does disclose a method generating, based on the health risk analysis values, a value for the individual based upon actuarial tables. (see para. 36). Actuarial tables disclose life expectancy values. As such, Skelly discloses generating life expectancy values via retrieval of such information from actuarial tables.
Regardless, Kron discloses a method comprising generating, based on the health risk analysis values, a life expectancy value for the individual. (see col. 6, lines 9-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Skelly by incorporating the generation of a life expectancy value, as disclosed by Kron, thereby allowing for calculation of health care expenses to the end of the individual’s life. 
Skelly does not explicitly teach a method wherein the displayed data comprises an indication of the life expectancy value, although Skelly does indicate an end date for healthcare costs (age 80). (see fig. 7A).
However, these differences (i.e. the displayed data) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regarding Claim 37, Skelly discloses a method further comprising calculating and displaying annual costs for premiums (enrollment costs) and out-of-pocket expenses (out-of-pocket and non-covered expenses) based on the health risk analysis values. (see fig. 7A-7B; para. 73).
Regarding Claim 38, Skelly discloses a method wherein the health-related information includes age, gender, proposed retirement age (retirement age), physical characteristics (weight and height), blood pressure information, medical condition information, and medical diagnostic test information. (see fig. 4-5A).
Regarding Claim 39, Skelly discloses a method wherein calculating the health risk analysis further comprises a disease state for at least one medical condition (e.g. diabetes, cancer, congestive heart failure …) associated with the individual. (see fig. 5-5A).
Regarding Claims 20-23, 27-30, 34-35 and 40, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skelly and Kron, as applied to Claims 20 and 27 above, and further in view of Harris (US PG Pub. 2010/0287086).
Regarding Claim 24, Skelly does not teach a system wherein the life expectancy is generated based on actuarial tables and the health status of the at least one client, although Skelly does disclose retrieving information from actuarial tables. (see para. 31, 33 and 53).
Harris discloses a system wherein the life expectancy is generated based on actuarial tables and the health status of the at least one client. (see para. 27 and 98-103).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Skelly and Kron by incorporating health status consideration in determining the life expectancy of a client, as disclosed by Harris, thereby providing for a more accurate projection of the client’s life expectancy.
Regarding Claim 31, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 10/14/2020 pertaining to the previously asserted §101 rjectionhave been fully considered but they are not persuasive. 
Applicant’s arguments filed 10/14/2020 pertaining to the previously asserted §103 rejection have been considered but are moot based upon the new grounds of rejection.

§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 13-14. 
Specifically, the Applicant argues that the claimed invention does “not relate to the economy, commerce, or any agreements between people” and thus does not qualify as a fundamental economic practice. see Arguments, p. 13.

The claimed invention is performing a financial analysis and generating financial projections concerning health care expenses. Financial analysis and generating financial projections are a fundamental economic practice.

Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines.
Specifically, the Applicant argues that the claimed invention recites additional elements beyond the judicial exception. see Arguments, pp. 14-15. 
The Examiner agrees. The claimed invention recites additional elements (i.e. computer elements). For example, the claimed invention recites that the output of the calculation is not just generated and provided to a client, but displayed on a display device (i.e. a computer screen) to the client.
However, those additional elements do not satisfy any of the established considerations demonstrating an integration of the exception into a practical application.
Applicant argues that the claimed invention has “improved interactive display.” see Arguments, pp. 13-14. And that the claimed invention is “a technical solution to a technological problem.” see Arguments, p. 15.
The Examiner respectfully disagrees.
An improvement in the functioning of a computer, or an improvement to other technology or technical field is evidence of integration of the exception into a practical application. However, that requires an actual improvement to the functioning of a computer or other technology, and in the claimed invention there is no technical improvement. 
Applicant argues:
The pending claims are clearly directed to a particular practical application as they provide a technical solution to a technological problem relating to analyzing, modeling, and presenting financial data to provide interactive displays that are targeted and focused for particular individuals. The claimed technology provides a more holistic method for analyzing financial parameters associated with individuals, particularly with respect to health care costs, and presents digital, interactive, dynamic, and graphical interfaces that allow users to more effectively interpret and model such parameters in an individualized manner, which was not possible previously. see Arguments, p. 15.

The limitations recited in amended claims 20-24, 27-31, and 34-40 qualify as “significantly more” than the abstract idea asserted by the Office because they add specific limitations other than what is well-understood, routine, and conventional in the field, and Claims 20-24, 27-31, and 34-40 are directed to issues rooted in computer technology for significant and meaningful limitations directed towards improved accuracy and effectiveness in analyzing financial metrics and parameters and generating complementary interactive graphical displays that facilitate improved interactions and visual output for individuals. see Arguments, pp. 15-16.

In the claimed invention, neither the computer nor other technology (e.g. display technology) have been improved. The non-technological process that the software is performing may have been improved (e.g.improved accuracy or more effective user experience) but, according to Alice, improving the process without any technological innovation is not statutory.
Similarly, the court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.


	The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. calculating health care expenses) that use computers as tools. 


The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
As an illustrative example, Claim 1 recites:
receiving client data and financial planning data for an individual, via a digital questionnaire sent to a client device associated with the individual via a network and comprising questions, wherein one or more of the questions is dynamically omitted, presented, or modified based on one or more prior answers included in the client or financial planning data;

Receiving data (e.g. client information and financial planning information) over a network or from memory is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). Furthermore, mere data collection or selecting a particular type of data to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).
generating health risk analysis values and, based on the health risk analysis values, a life expectancy value for the individual, wherein the health risk analysis values comprise a health profile, a health risk score, specific disease state scores, and a plurality of financial implications based on one or more portions of the client or financial planning data;
determining, based on one or more of the health risk analysis values, a health care cost savings resulting from the individual following the a health plan wellness regimen identified for the individual based on a correlation with another one or more portions of the client data;
generating a health-expenses-report based on the health risk analysis values, the health care cost savings, and the life expectancy value, wherein the health-expenses-report comprises a projected monetary value comprising an amount required to save presently in order to cover future retirement health care expenses; and

Performing repetitive calculations is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). Furthermore, presenting the output of said calculations is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii), specifically OIP Techs.
transmitting the health-expenses-report to the client device via the network and within an interactive financial management viewer application configured to:
cause a display device operatively coupled to the client device to display the health-expenses-report and an age-based graph of one or more determined financial parameters and comprising an indication of the life expectancy value; and

Transmitting data over a network is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). Furthermore, presenting the output of said calculations is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii), specifically OIP Techs.
dynamically recalculate the projected monetary value and the financial parameters, and modify the age-based graph based on the recalculated financial parameters, in response to a received adjustment to one or more input field values.

Performing repetitive calculations is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). Furthermore, receiving data (e.g. input field values) over a network or from memory is a well-understood, routine and conventional computer function. see MPEP §2106.05(d)(ii). Furthermore, mere data collection or selecting a particular type of data to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).
The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.
Applicant further argues that the Applicant argues that the Examiner “has inappropriately filtered the claims to recited hardware components and classified the recited steps as generic without providing any required support or evidence.” see Arguments, p. 16. 
The Examiner respectfully disagrees.
The Examiner provided support and evidence via MPEP §2106.05(d)(ii) and MPEP §2106.05(g) in compliance with the Berkheimer memo. Rather the Applicant requests analysis addressing the specific claim limitations as recited.
Step 2B analysis does not require evidence that every specific claim element is “well-understood, routine, [and] conventional activities.” The evidentiary standard under Step 2B is separate and distinct from the evidentiary standard under prior art analysis. The evidence does not need to disclose every specific claim element as under a prior art rejection.
Furthermore, Step 2B analysis pertains to the “additional elements” of the claimed invention, the elements additional to (i.e. outside of) the abstract idea. In the claimed invention, the “additional 

Applicant further argues:
Moreover, the Office’s assertion that some limitations of the currently pending claims may be implemented by generic computing structures, such as a processor, does not by itself render the currently pending claims ineligible for patent protection. See e.g, Alice Corp. Pty. Ltd. v. CLSBanklnt’l, 134 S. Ct. 2347, 2358-9 (2014) (‘There is no dispute that a computer is a tangible system (in §101 terms, a ‘machine’), or that many computer-implemented claims are formally addressed to patent-eligible subject matter.”) (emphasis added). Accordingly, whether the claimed invention can be carried out by a general purpose computing device is simply not determinative of subject matter eligibility. see Arguments, p. 17.

The Examiner agrees.
Yes, the fact that an abstract idea can be performed by a general purpose computing device is not determinative of subject matter eligibility in that it does not disqualify the claimed invention under §101.
However, the October 2019 Update: Subject Matter Eligibility memorandum recites:
The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. see October 2019 Update, p. 8.

Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update, p. 15.

However, performing an abstract idea on a general purpose computing device, without more, does not aid the claimed invention in overcoming §101 Step 1A Prong One or Step 1A Prong Two.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/
Primary Examiner, Art Unit 3693                                                                                                                                                                                         March 6, 2021